PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/365,943
Filing Date: 30 Nov 2016
Appellant(s): Geovanos et al.



__________________
David P. Gloeckler
For Appellant


EXAMINER’S ANSWER







11/13/2020. 
Every ground of rejection set forth in the Office action dated 7/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 2, 4-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Po-Jui Chen et al. (Floating-Disk Parvlene Microvalves for Self-Pressure-Regulating Flow Controls. Journal of Microelectomechanical Systems vol. 17, no. 6, dated December 2008, herein after “Po-Jui”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Jui Chen et al. (Floating-Disk Parvlene Microvalves for Self-Pressure-Regulating Flow Controls. Journal of Microelectomechanical Systems vol. 17, no. 6, dated December 2008, herein after “Po-Jui”) in view of Tai et al. (US 2008/0035875, herein after “Tai”).

(2) Response to Argument
In regards to Appellants’ argument indicated at IV (A)-(D) pages 7-13, Appellants’ appeal the new matter objections and rejections drawn to the term “rigid”.  
The following is a brief discussion regarding flexural modulus which is critical when determining what it means to be “rigid” and is intended to render the following Examiners’ answer and Appellants’ arguments more understandable.  
In summary, All solid materials to include Appellants’ disk 454 bend based upon a materials’ inherent property called a flexural modulus … which (Examiner’s Summary to follow) is merely a measure (quantifiable number) of how much a material at a given length, width, and height bends under a particular force before it breaks.  All solids flex, it’s just a matter of how much given a particular force. The higher the force … the more they flex up to the point they break. The greater the thickness … the more resistant they are to flexing and require more force to achieve the same amount of flex. The thinner they are … the more susceptible to flexing they are and require less force to achieve the same degree of flex. Finally, a materials’ flexural modulus provides a relative constant for comparison with another materials’ flexural modulus, which leads one of ordinary skill in the art to make a determination as to what materials are more “rigid” or more “flexible” compared to others. Thus when Appellants refer to a “rigid” disk, in essence the referral is to the flexural modulus of the material used.
Regarding all sections A-D. While objections are not normally believed to be appealable, Appellants’ have never-the-less presented them for Appeal. In this instance 
In summary response to all of sections A-D:
The term “rigid” is believed to be new matter. None of the original disclosure recites the term nor does it discuss the metes and bounds of such a concept in an alternative form.
The term “rigid” is not limited in Appellants’ application to any particular material in the independent claims. The drawings do not depict any material crosshatching for the disk 454 (figure 5) to determine a scope for the inherent feature of rigidity and Appellants’ written description paragraph [0068] states, “but are not limited to, metals such as palladium, and metal alloys such as nickel-cobalt alloys.” Thus the independent claims are broad enough to encompass all materials. Metals are not presented as a limitation until dependent claim 3. The materials in question are critical to determining the scope of being “rigid” because the rigidity of a material is based upon the inherent flexural modulus of any given material (all known solids have one). Appellants attempt to utilize the term “rigid” in the claims as a distinguishing feature and instantly present arguments drawn to a material as being “rigid” however, the actual claim language and actual disclosure do not limit the types of material. Thus one should not arbitrarily perceive the term “rigid” to refer to certain materials until such time as Appellant actually requires them without adding new matter.
The term “rigid” is indefinite because it is a relative term lacking any particular metes or bounds in the disclosure to give one of ordinary skill in the art an understanding as to what materials are, or are not, considered “rigid”. Alternatively 
Specifically regarding section IV (A) pages 7-8 drawn to the reversal of the drawing objection for improper crosshatching. In response, since Appellant does not provide crosshatching, Appellant does not limit the materials being used for disk 454, if the materials aren’t limited then the term “rigid” lacks any scope to determine what “rigid’ materials are considered to be. Appellants’ written description does not remedy the issue because paragraph 0068 lines 3-4 states, “Examples of such materials include, but are not limited to …” If the disclosure does not limit the materials, then the term “rigid” does not take on any discernable meaning because all materials would be considered rigid based upon Appellants’ disclosure … to include materials such as rubber or spring steel generally considered to have a relatively high flexural modulus/low rigidity. As a final note, Appellants could have easily depicted metal as the crosshatching in support of the term “rigid” to overcome the drawing objection, however the Examiner is of the opinion that such a change was not made because Appellants want broad coverage on all materials which draws into question the metes and bounds of the term “rigid”, if any.
	Specifically regarding section IV (B) page 8 drawn to the reversal of the written description objection. Appellants’ submit that, “the rigidity of the disk is clearly shown in Figs. 4 and 5.“ In response, Appellants’ instant arguments appear to be merely conclusory because they do not discuss rigidity as it relates to certain pressures for certain materials having certain dimensions, nor do they establish a particular flexural 
	Specifically regarding section IV (C) pages 8-12 drawn to the reversal of the 35 USC 112(a) rejection. Appellants’ submit that, “One of ordinary skill in the art would understand that such a disk would need to be rigid so that under the operating conditions of the check valve, the fluid flow and fluid pressure would not cause the disk to deform (e.g. Bend) and thereby block the outlet bore (or otherwise obstruct the fluid flow path to the outlet bore) and thereby render the microfluidic check valve inoperable.” In response, Appellants’ argument is based upon claim language which is not instantly present, none of the independent claims state that the disk does not bend, nor under what conditions it does not bend to give the term “rigid” any viable meaning. In order to give the term “rigid” any patentable weight the term has to be given some metes and bounds to establish the degree of being “rigid”, which is not present in the original disclosure. Alternatively expressed, one of ordinary skill in the art cannot determine if materials such as rubber, or spring steel, or like meets the claim language of being “rigid” for a given pressure.  Note that Appellants range of 100 bar or greater is only an intended use.
Specifically regarding section IV (D) pages 13 drawn to the reversal of the 35 USC 112(b) rejection, Appellants do not supply any new arguments. 
In regards to Appellants’ argument indicated at IV (E)(i) pages 13-19, Appellants’ argue that Chen/Po-Jui does not anticipate: (i)  a plurality of bosses disposed in the internal chamber, wherein the plurality of bosses are spaced from each other by lateral openings between adjacent bosses. Best seen in Appellants’ annotated figure (a) on page 16 … the prior art flow path openings are clearly depicted between the indicated bosses, wherein drawing/imagining a direct line between the indicated bosses crosses a void wherein the voids are the flow path lateral openings. The radially thinner portions circumferentially between bosses are merely unclaimed structure, wherein the instant claim language does not prevent the Examiner’s interpretation. 
Appellants’ argument is in error in paragraph 3 of page 17, wherein Appellants’ state, “…no open space exists between adjacent “radially thicker portions” because such space is fully occupied by the “radially thinner portions” in the lateral direction.” On page 16 of the Appeal, figure (a) taken in position (3) demonstrates the open position wherein pressure from the upper arrow in position (3) presses on the floating disk to cause a bend in the disk which opens the lateral openings between the bosses to allow fluid flow toward the outlet having fluid flow in both longitudinal and lateral vectors before reaching the outlet at the lower arrow in position (3). Note the claim language does not claim something to the effect of, “a plurality of bosses in the internal chamber, wherein the plurality of bosses are spaced from each other by lateral openings between adjacent bosses, wherein each lateral opening has a lateral inlet and a lateral outlet…” which would prevent the Examiner’s interpretation because the inlet of Chen/Po-Jui would be more longitudinal than lateral.
Appellants’ argument is further in error in paragraph 3 of page 17, wherein Appellants’ state,”…hence, it is not possible for fluid to flow between the radially thicker portions.” If this were a true statement, then the valve of Chen/Po-Jui would never  operate.
In regards to Appellants’ argument indicated at IV (E)(ii) pages 19-20, Appellants’ argue that Chen/Po-Jui does not anticipate: (ii) a rigid disk disposed in the internal chamber and freely movable between an open position and a closed position in response to a pressure differential between the inlet bore and the outlet bore.  Appellants’ arguments are again particularly drawn to the term “rigid”, wherein the term “rigid” could not be given patentable weight because the metes and bounds of the term were/are unclear/indefinite. While the Examiner concurs that the prior art floating disk is designed to flex, Appellant has not established any metes or bounds to define the term “rigid” or lack of flexing over the prior art, especially when one considers the fact that Appellant’s own valve disk inherently bends at all pressures to some degree (albeit extremely small to the point of being unnoticeable to the naked eye at low pressures) and more noticeably so at higher pressures.  The Examiner further notes that Appellants’ own disk appears to be operational even at moderately large degrees of flexing up until the convex portion formed in the disc 454 would close port 446, essentially operating the same as prior art Chen/Po-Jui reference in position (4) (best seen on Appeal Brief page 16).
In regards to Appellants’ argument indicated at IV (E)(iii) page 20, Appellants’ argue that Chen/Po-Jui does not anticipate: (iii) at the open position, the rigid disk contacts the bosses and establishes a fluid flow path from the inlet bore, through the internal chamber including through the lateral openings between the adjacent bosses, and to the outlet bore. In particular, Appellants repeat arguments drawn to the lateral openings and the term “rigid”, but do not appear to present anything new. The Examiner repeats all previous discussion regarding these features. 
In regards to Appellants’ argument indicated at IV (E) pages 20-23 drawn to claim 2.  Appellants argument is drawn to a mere intended use which should not be given patentable weight as demonstrated by the term “for”, and includes the phrase “for withstanding a pressure of 100 bar or greater”. 
In the interest of compact prosecution the Examiner applied the prior art to the non-limiting intended use phrase. As further argument against Appellants instant rebuttal, please further reference Po-Jui page 1358 figure 12, wherein a graph depicts applied pressure up to at least 7 kPa. Furthermore, the Examiner is of the opinion that the apparatus of Po-Jui only needs to “withstand” the claim pressure range once to meet the claim language, regardless if repeated operation causes wear/delamination as pointed out by Appellant.
In regards to Appellants’ argument indicated at IV (E) pages 23-26 drawn to claims 5 and 6. No further discussion is believed necessary over the previous rejection, wherein the previous rejection recited the cap of Po-Jui as being the first outer layer and the base as meeting the other two layers because Po-Jui discloses that “the base” is 
In regards to Appellants’ argument indicated at IV (E) page 26 drawn to claim 9. Appellant does not appear to present any new argument.
In regards to Appellants’ argument indicated at IV (E) page 26-27 drawn to claims 14 and 15.  Beyond the check valve of Chen/Po-Jui, claim 14 requires;
(1) “a fitting body comprising a fitting bore” … which is interpreted as being any structure designed to transport fluid, and being 
(2) “mounted to the fitting body such that the fitting bore communicates with the inlet bore of the microfluidic check valve” … which merely requires the two components to be in fluid communication (not even adjacent). 
Since Po-Jui clearly establishes a check valve, the fluid the valve operates on has to come from something and go to something to be governed, one could even make the case that Po-Jui inherently discloses the claimed limitations merely based off the operation of any check valve which necessarily has upstream and downstream structure for normal operation. Claim 15 brings in the concept of a “capillary tube” wherein Appellants’ written description appears to give some degree of definition as being on a “micro-scale” which Po-Jui also discloses at least at line 2 of the abstract (“microvalve”).
In regards to Appellants’ argument indicated at IV (E) page 28 drawn to claim 16. No further discussion is believed necessary over the previous rejection. However, the claim interpretation as provided above in claims 14 and 15 would be further applicable.
n regards to Appellants’ argument indicated at IV (F) pages 28-30 drawn to claim 3. In further comment, spring steel is also a “metal”, with a relatively high flexural modulus compared to say stainless-steel which is also deemed a “metal”. The claim language is broad enough to encompass both spring-steel and stainless-steel which leads back to the questions …What are the metes and bounds of the term “rigid”? Does spring-steel meet the claim language? What about a steel having a flexural modulus between spring-steel and stainless-steel? As best understood, these questions cannot be answered via the original disclosure. 
Aside from the issues of new matter and indefinite claim language, Appellants’ argument on page 30 appears to be flawed and suffers from the same indefinite-ness as rejected under the 35 USC 112 rejection. Appellants’ submit that (page 30 paragraph 3), “As discussed above, a rigid floating disk would render Chen et al’s check valve inoperable, because a rigid floating disk would seal off the top of the closed-ring valve seat at all times during forward fluid flow and thus never permit fluid flow in the forward direction.” 
First and foremost, Appellants argument appears to defy physics since it conveniently overlooks the physical property of all solids (to include any materials used by Appellants’) to have a flexural modulus as they try to sell the notion of being “rigid”. 
Appellants’ would have the board believe that a “rigid” disk would not flex and never open the valve of Chen/Po-Jui, however, given enough fluid pressure the valve disc of Chen/Po-Jui would bend and open the fluid flow path regardless of the material. This is further accented by the valve disk of Chen/Po-Jui being in the “micro” range (very small/thin) and more susceptible to flexing, thus any solid material could be used 
Tai teaches, “[0059] Other suitable materials may be selected based on factors including manufacturability and ease of processing (e.g., CMOS and MEMS process compatibility); biocompatibility (e.g., materials should satisfy USP Class VI grade) and chemical inertness. For example, the valve cap 220 and the floating member 230 may also be biocompatible silicone, SU-8 negative photoresist, and biocompatible metals such as platinum, titanium and gold. The valve cap 220 and the floating member 230 may also be different types of materials, and fabrication processes (e.g., as shown in FIG. 25), may be adapted for use with other materials. Reference is made to the valve cap 220 and the floating member 230 both being composed of a polymer or Parylene for ease of explanation. “
Finally regarding claim 3, Appellants’ submit, “…because a rigid floating disk would seal off the top of the closed-ring valve seat at all times…”  In order for this to be a true statement Appellants appear to be defining “rigid” as never bending (wherein any bending would open the valve of Po-Jui and nullify Appellants’ argument), however no 

As For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDERICK D SOSKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/AMANDA C ABRAHAMSON/RQAS, OPQA
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.